Citation Nr: 1137939	
Decision Date: 10/11/11    Archive Date: 10/19/11

DOCKET NO.  04-32 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include dysthymic disorder and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran served on active duty from July 1971 to February 1975.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of the San Diego, California, RO.  

The appeal was remanded by the Board for further development in April 2007 and August 2009.

In August 2010, the Board denied service connection for a joint disorder, left trapezius strain, and dysthymic disorder.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In April 2011 the parties entered into a Joint Motion for Remand, requesting remand of the instant issue and noting that the Veteran did not contest the portion of the Board's decision which denied service connection for a joint disorder and left trapezius strain.  Accordingly, the Court granted the parties' joint motion for remand of the instant issue and dismissed the remaining issues.

The Board has recharacterized the issue as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).


FINDINGS OF FACT

1.  An acquired psychiatric disorder characterized as dysthymic disorder is shown to have preexisted service.

2.  The preexisting acquired psychiatric disorder was not aggravated during service.

CONCLUSION OF LAW

An acquired psychiatric disorder, to include dysthymic disorder, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the U. S. Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in March 2003 invited the Veteran to submit evidence showing that his claimed depression had existed from service to the present.   He was advised of the development undertaken by VA.

In May 2007 the Veteran was advised of the status of his claim.  The evidence of record was discussed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.

A status update was also provided in July 2008.

In May 2009 the Veteran was advised of the manner in which VA determines disability ratings and effective dates.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect VA's duty to assist, the Board notes that identified treatment records have been associated with the claims file.  The record also includes service treatment records.  The Veteran has also been afforded VA examinations, and an expert opinion was also sought.  The Board finds that the examination reports and the report of the VA expert, taken in conjunction, provide an adequate basis on which to decide this claim.  The Board notes that the examiners reviewed the record, interviewed the Veteran, and performed an appropriate examination prior to providing their conclusions.  Moreover, the medical expert reviewed the record and fully discussed the rationale for his conclusions.  The reports of record are thorough and consistent with contemporaneous treatment records, and provide the information necessary to decide the claim.  Neither the Veteran nor his representative has identified any additional evidence that might support the claim, and the Board is also unaware of any such evidence.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

As an initial matter, the Board notes that the Veteran is not shown to have participated in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.  

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  

The Court has held that where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a Veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  VA may favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2010).

The Veteran contends that he has dysthymic disorder as a result of his active duty service.  Specifically, he indicated in an October 2009 statement that he found basic training "very" depressing and technical school for security police "somewhat" depressing.  In a May 2007 statement, the Veteran indicated that his lack of job satisfaction during service led to his depression.

A review of the available service treatment records reveals that the Veteran sought treatment in June 1972 for complaints of feeling tired, rundown, and nervous.  On his June 1974 Report of Medical History, the Veteran reported depression or excessive worry.  It was noted that he had depression or excessive worry related to work shift.

A February 2003 letter from a private chiropractor indicates that the author had been treating the Veteran for the previous three years for various ailments, including depression.  He stated that the Veteran's various conditions were ongoing and opined that they more likely than not originated during service.

The Veteran underwent a VA examination in May 2003.  He presented with low-grade chronic depression. The examiner noted that the Veteran was never in combat and did not sustain any particular stresses.  He noted that his review of the claims file revealed no psychiatric entries and that the medical records were silent for psychiatric issues.  The Veteran denied having ever seen a psychiatrist, taking medication, or being psychiatrically hospitalized.  The examiner noted that the Veteran had a pattern which apparently developed in childhood of working hard for a year or two and then taking the next year or two off, and then repeating the cycle on and on.  The Veteran reported having a stepfather who was verbally abusive, noting that he was criticized mercilessly.  The Veteran basically described what sounded to the examiner like a dysthymic disorder, which had been present all of his life.  The examiner provided a diagnosis of dysthymic disorder, since childhood, ongoing.  He noted that schizoid traits were prominent.  The examiner concluded that both the Veteran's dysthymic disorder and his schizoid traits existed prior to his time of enlistment and were not exacerbated by his enlistment, except to the extent that he indicated that he began significant substance abuse while in the Air Force.

The Veteran underwent a second VA examination in October 2009.  The examiner noted that he reviewed the claims file and pointed out that a June 1972 service treatment record reflected some nervousness, anxiety, and concerns about separation from the family.  No official diagnosis was made.  Upon examination, the Veteran reported that he has been depressed since basic training.  He denied any combat experience, traumatic brain injury, or posttraumatic stress disorder (PTSD) symptoms.  The examiner noted that the Veteran had not received any treatment psychiatrically or psychologically outside of the 1972 incident.  He further noted that the Veteran had never been psychiatrically hospitalized.  The Veteran denied suicidal ideation, suicide attempts, or history of physical or sexual abuse.  He denied having taken any psychiatric medications.  He reported that his depression has been mild on a daily basis of a "foreboding" sense.  He reported that he had experienced symptoms his entire adult life.  The examiner noted that there was some mention in the medical record of the Veteran having schizoid traits, which were more reflective of a personality disorder.  The examiner stated his belief that the Veteran's symptoms probably predated service and continued to affect him on a daily basis, regardless of the dysthymic symptoms he endorsed.  The examiner concluded that this was most likely not something that was exacerbated or caused by service, and agreed with the prior findings on dysthymic disorder.  The diagnosis was dysthymic disorder, mild, likely not service connected; cocaine and marijuana dependence, in full sustained remission since 1988; and a personality disorder, not otherwise specified, likely schizoid traits.  The examiner concluded that, as a result of some of the isolative and odd affect features that are a part of the Veteran's schizoid traits or perhaps some other personality disorder, which probably predated and post dated service, the Veteran had had some impairment in terms of getting along with society; with the higher order of societal institutions in general, even institutions where is at currently.

In the April 2011 Joint Motion for Remand, the parties noted that the Board had considered and applied the presumption of soundness requirements in 38 U.S.C. § 1111.  They agreed that the Board had satisfied the first prong of the test for rebutting the sound condition at entry, and appropriately determined that there was clear and unmistakable evidence that the Veteran's dysthymic disorder existed prior to service.  They also agreed that the opinion upon which the Board had relied in addressing the question aggravation of that preexisting disability was inadequate.  

In May 2011 the Board sought the opinion of an expert regarding whether the claimed disorder was aggravated by service.  In July 2011 a VA psychiatrist reviewed the record and rendered the requested opinions.  Regarding whether there was clear and unmistakable evidence (obvious and manifest) that the Veteran's preexisting dysthymic disorder was not aggravated by service, the psychiatrist noted that he had reviewed the claims file.  He concluded that there was obvious and manifest evidence that the preexisting dysthymic disorder was not aggravated by service.  He noted that dysthymic disorder was best characterized as a long standing, fluctuating, and low grade depression.  He indicated that it was often clinically fluctuating in and out of a major depression which was commonly the reason for seeking medical and mental health attention.  He stated that, due to its early and insidious onset (i.e., in childhood, adolescence, or early adult life), as well as a chronic course, the symptoms become so much a part of the individual's daily experience that they are often not reported unless directly asked about by the interviewer.  He noted that the clinical picture of dysthymic disorder was quiet and varied, with some patients proceeding to major depression, while others manifested the pathology largely at the personality level.  He indicated that sometimes patients had comorbid substance-related disorders along with their chronically depressed state.  He pointed out that the two independent VA mental health examinations in May 2003 and October 2009 determined that the Veteran had a diagnosis of dysthymic disorder that preexisted service.  He concluded that, it was absolutely certain that there was no aggravation of the preexisting disorder in service, pointing out that the Veteran had not endorsed any traumatic event other than his ordinary military duty.

Having reviewed the claims file, the Board notes that the Veteran entered service in sound condition as there is no indication of dysthymic disorder or psychiatric symptoms or manifestations of any kind on entrance examination.  However, as discussed above, the May 2003 and October 2009 VA opinions establish that the Veteran's dysthymic disorder preexisted service.  The 2003 examiner reviewed the claims file, examined the Veteran thoroughly, and considered his assertions, in diagnosing the Veteran with dysthymic disorder, since childhood ongoing, and indicating that both the Veteran's dysthymic disorder and his schizoid traits existed prior to his time of enlistment and were not exacerbated by his enlistment, except that he indicates that he was introduced to a significant substance abuse while in the Air Force.  The Board notes that these conclusions are consistent with those contained in the October 2009 VA opinion, which the Board also finds to be both probative and credible with regard to the matter on appeal. The examiner reviewed the claims file, examined the Veteran thoroughly, and considered his assertions in determining that the Veteran's schizoid traits predated service.  The examiner further concluded that his dysthymic disorder is mild and likely not service connected, and, in addition, the examiner specifically endorsed the May 2003 examiner's earlier findings as to the etiology of the dysthymic disorder.

The Board again acknowledges the February 2003 private opinion stating that the Veteran's depression has been an ongoing condition which more likely than not originated during military service.  However, Board does not find this opinion to be of any probative value.  Specifically, there is no indication that this private doctor of chiropractic has any specialized knowledge regarding psychology or psychiatry.  He did not indicate that he reviewed the claims file and did not otherwise provide an in-depth discussion of the Veteran's history, nor did he offer any basis or rationale for his opinion.

The May 2003 opinion reflects that the Veteran had a dysthymic disorder with schizoid traits that pre-existed service, and the October 2009 examiner specifically endorsed that earlier opinion.  Consequently, the Board finds that there is clear and unmistakable evidence that the Veteran's dysthymic disorder preexisted service.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994).  As noted above, the parties to the April 2011 joint motion for remand agreed that the Board had appropriately found that there was clear and unmistakable evidence that the Veteran's dysthymic disorder existed prior to service.

The Board further notes that, as set forth in VAOPGCPREC 3-2003, in order to rebut the presumption of soundness, there must also be clear and unmistakable evidence that the disorder was not aggravated during service.  In this regard, the Board sought an expert opinion which was rendered in May 2011.  The VA psychiatrist reviewed the claims file and provided a comprehensive discussion of dysthymic disorder.  In particular, the psychiatrist discussed the nature of that disorder, and pointed out that the Veteran had not endorsed nay traumatic event other than his ordinary military duty.  He concluded that it was absolutely certain that there was no aggravation of the preexisting disorder in service. 

In light of the May 2011 expert opinion, the Board concludes that there is clear and unmistakable evidence that the disability preexisted service and was not aggravated during service and, therefore, the presumption of soundness is rebutted. The Board finds further, that a discussion of whether the presumption of aggravation has been rebutted in this case under the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b) is unnecessary as the Board has found by clear and unmistakable evidence that the Veteran's dysthymic disorder was not aggravated by service in order to conclude that there was a preexisting disorder.  VA's General Counsel found that such a finding would necessarily be sufficient to rebut the presumption of aggravation under 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b).  Id.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection.

In reaching this conclusion, the Board did consider that the May 2003 VA examiner qualified his opinion on aggravated by noting that exacerbation may have occurred to the degree that he was introduced to a significant substance abuse while in the Air Force.  However, even assuming that significant substance abuse did began in service as the Veteran reported, the Board notes that the controlling law provides that service connection may be established for disability resulting from personal injury or disease incurred in or aggravated by service, but no compensation shall be paid if the disability was the result of the person's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Thus, no compensation is payable based on aggravation that occurred as a consequence of abuse of alcohol or drugs.

Furthermore, the Board acknowledges the Veteran's own contention that he has a dysthymic disorder as a result of his active duty service.  Certainly, he is competent to describe experiencing feelings of depression during and since service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007);  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  Thus, while the Board has considered the lay statements of the Veteran, it ultimately places substantially more probative weight on the July 2011 opinion of the psychiatrist, as well as those of the competent May 2003 and October 2009 VA examiners.  As noted, the Veteran is recalling events from a period in which he has acknowledged engaging in significant drug abuse, and the VA examiners considered the Veteran's statements, but also considered his documented medical history and the results of the interview and examinations in rendering the above-discussed opinions.

Although the Board is sympathetic to the difficulties the Veteran must face with his psychiatric disorder, the fact remains that the competent and probative medical evidence of record does not show that his disability was permanently aggravated by active service.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for an acquired psychiatric disorder must be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include dysthymic disorder and depression, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


